MEMORANDUM **
Joel Mercado-Torrez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), and we grant the petition for review.
Mercado-Torrez’s convictions do not categorically support his removability under 8 U.S.C. § 1227(a)(2)(A)(iii) for sexual abuse of a minor. See Estrada-Espinoza v. Mukasey, 546 F.3d 1147, 1159 (9th Cir.2008) (en banc); United States v. Pallares-Galan, 359 F.3d 1088, 1102-03 (9th Cir.2004). Moreover, the modified categorical approach cannot be used to conform his convictions to the generic definition of “sexual abuse of a minor.” See Estrada-Espinoza, 546 F.3d at 1160.
Respondent’s motion to remand or hold the case in abeyance is denied.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.